DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure flap of claim 44 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehurst (US 9,926,125 B2).  Whitehurst teaches a secondary structure 300 (Fig. 3) for use in a latchable package, the latchable package comprising a primary package 200+400 and the secondary structure 300, the secondary structure comprising a sleeve (Fig. 7) having an access opening (col 13 line 49) for insertion of the primary package into the sleeve, and a disengagement region 348 that is arrangeable to at least partially align with latch features on the primary package (Fig. 10A), the disengagement region being configured to permit disengagement of the latch features of the primary package when the disengagement region is at least partially aligned with the latch features (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30, 34, 37-41, 43, 45, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 4,682,974) in view of Whitehurst (US 9,926,125 B2).
Regarding claims 26 and 50, Sun teaches a package comprising: a support 70 for supporting one or more items (Fig. 7); a primary structure 42 for selectively blocking access to the one or more items; and a secondary structure 40 arrangeable to cover at least a part of the primary structure (Fig. 4), the secondary structure being formed as a separate unitary member from the primary structure; wherein the support is movable in an opening direction from a first position, in which the primary structure blocks access to the one or more items, to a second position, in which the one or more items are accessibly clear of the primary structure.  Sun does not teach latch features. Sun does not teach cooperating latch features, though Sun does teach the primary and secondary structures together form a case (col 2 lines 9-21) where the support is a drawer (col 2 lines 25-27).   Whitehurst teaches an analogous drawer packaging and teaches a support (tray 200 with insert 400; Fig. 3) and sleeve wherein the support and the sleeve comprise co-operating latch features configured to engage when the support and the primary structure are arranged in the first position to prevent movement of the support in the opening direction (Fig. 10A), and configured to disengage on moving at least one latch feature in an unlatching direction to permit movement of the support in the opening direction (Figs. 11-12).  It would have been obvious to one of ordinary skill in the art to modify the structure of Sun with the teachings of Whitehurst with the motivation of making the package child resistant, as taught by Whitehurst (col 1 lines 13-17).  As Whitehurst teaches the aperture portion for engaging the locking device on the support extends through the case, one of ordinary skill would modify both the primary and secondary structures to have the aperture, so the secondary structure comprises a disengagement region that is arrangeable to at least partially align with the latch features when the support and the primary structure are arranged in the first position, and that is configured to permit disengagement of the latch features of the support and the primary structure when the disengagement region is at least partially aligned with the latch features.
Regarding claim 27, Sun modified with the latch mechanism of Whitehurst to have a tab on the tray through the case and openings on each the primary and secondary structure (which form the case) teaches the disengagement region is configured to permit disengagement of the latch features of the support and the primary structure through or via the disengagement region.
Regarding claims 28-30, Sun modified with the latch mechanism of Whitehurst to have a tab on the tray through the case and openings on each the primary and secondary structure (which form the case) teaches the disengagement region is defined by an aperture in the secondary structure, and a part of the primary package is accessible through the aperture when the support and the primary structure are arranged in the first position and the disengagement region of the secondary structure is aligned with the latch formations of the support and the primary structure, wherein the latch feature of the support is accessible through the aperture, optionally wherein the latch feature of the support protrudes through the aperture (Whitehurst Fig. 9A).
Regarding claim 34, The examiner uses the broadest reasonable interpretation of the word align to include the meaning ‘to be in or come into precise adjustment or correct relative position'  (Merriam-Webster).  Sun teaches a front end of the secondary structure is substantially aligned with a front end of the primary structure when the support and the primary structure are arranged in the first position, and/or wherein a rear end of secondary structure is substantially aligned with a rear end of the primary structure when the support and the primary structure are arranged in the first position (Fig. 7; col 2 lines 9-25).
Regarding claim 35, Sun illustrates the secondary structure has self-supporting rigidity (Figs. 4-5), as this is required for the assembly method to work.
Regarding claim 37, Sun teaches the secondary structure is adhered to the primary structure (col 3 lines 60-64).
Regarding claim 38, Sun teaches the secondary structure is coupled to the primary structure by a coupling flap 14 (col 3 lines 60-64).
Regarding claim 39, Sun teaches the secondary structure surrounds the primary structure in a close fit (col 3 lines 52-55), so the examiner understands that Sun teaches the internal dimensions of the secondary structure are substantially the same as the corresponding external dimensions of the primary structure.
Regarding claim 40, Sun teaches the secondary structure surrounds the primary structure in a close fit (col 3 lines 52-55), so the examiner understands that Sun teaches the secondary structure surrounds the primary structure in a close fit to provide a frictional engagement between the primary structure and the secondary structure.
Regarding claim 41, Sun is silent regarding coefficients of friction.  A coefficient of friction is calculated on specific circumstances, though it is correlated to the types of materials.  Sun teaches the primary structure (col 3 lines 45-47), secondary structure (col 2 lines 67-68) are made from different materials.  While not explicitly stated, the secondary structure material would not be the same material that forms the support, as it is disclosed as being not load bearing.  The examiner takes the position that different coefficients of friction is inherent in this structure as the materials are different.  Sun illustrates that the primary structure is slid against the secondary structure in a partially collapsed state (Fig. 4), and support is slid against the primary structure in a fully erected state (Fig. 7), so the examiner takes the position that the coefficient of friction between the primary and secondary structures is higher because if it was the same or less than between the primary structure and support then the primary structure would easily slide without having to be in the collapsed state.
Regarding claim 43, Sun teaches the case is formed using a primary and secondary support because thicker stiff cardboard does not lend itself to high quality printing (col 1 lines 52-55), so a more suitable for printing layer is provided.  The examiner takes the position that, due to the high quality printing vs not high quality printing, the secondary structure has a different surface finish to that of the primary structure.
Regarding claim 45, Sun teaches a rear end of the secondary structure comprises a secondary access opening 44 (Fig. 3) that permits access to a rear end of the support when the support and the primary structure are arranged in the first position (col 4 lines 7-11).
Regarding claim 47, Sun teaches the primary structure is of self-supporting rigidity (col 3 lines 45-47).
Regarding claim 48, Sun is modified with the latches of Whitehouse and Whitehouse teaches the package is child resistant (col 1 lines 12-18).

Claims 26-27, 31-32, 34-35, 37-41, 43-45, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 4,682,974) in view of Skinner (US 2016/001937 A1).
Regarding claims 26 and 50, Sun teaches a package comprising: a support 70 for supporting one or more items (Fig. 7); a primary structure 42 for selectively blocking access to the one or more items; and a secondary structure 40 arrangeable to cover at least a part of the primary structure (Fig. 4), the secondary structure being formed as a separate unitary member from the primary structure; wherein the support is movable in an opening direction from a first position, in which the primary structure blocks access to the one or more items, to a second position, in which the one or more items are accessibly clear of the primary structure.  Sun does not teach latch features. Sun does not teach cooperating latch features, though Sun does teach the primary and secondary structures together form a case (col 2 lines 9-21) where the support is a drawer (col 2 lines 25-27).   Skinner teaches an analogous drawer packaging (Fig. 2) and teaches a support 104 and sleeve 102 wherein the support and the sleeve comprise co-operating latch features configured to engage when the support and the primary structure are arranged in the first position to prevent movement of the support in the opening direction, and configured to disengage on moving at least one latch feature in an unlatching direction to permit movement of the support in the opening direction (Figs. 8a-8d).  It would have been obvious to one of ordinary skill in the art to modify the structure of Sun with the teachings of Skinner with the motivation of making the package child resistant, as taught by Skinner (0003).  As Skinner teaches the feature of engaging the locking device on the support extends through the case, one of ordinary skill would modify both the primary and secondary structures to have the engaging feature, so the secondary structure comprises a disengagement region that is arrangeable to at least partially align with the latch features when the support and the primary structure are arranged in the first position, and that is configured to permit disengagement of the latch features of the support and the primary structure when the disengagement region is at least partially aligned with the latch features.
Regarding claim 27, Sun modified with the latch mechanism of Skinner to have a tab on the tray through the case and the movable region on each the primary and secondary structure (which form the case) teaches the disengagement region is configured to permit disengagement of the latch features of the support and the primary structure through or via the disengagement region.
Regarding claim 31, Sun modified with the latch mechanism of Skinner, and Skinner teaches the disengagement region comprises a wall region that substantially overlies the latch features when the support and the primary structure are arranged in the first position, the wall region being configured to be movable in the unlatching direction (Fig. 8b).
Regarding claim 32, Sun modified with the latch mechanism of Skinner, and Skinner teaches at least a portion of the wall region that overlies the at least one latch feature is flexible (Fig. 8b).
Regarding claim 34, The examiner uses the broadest reasonable interpretation of the word align to include the meaning ‘to be in or come into precise adjustment or correct relative position'  (Merriam-Webster).  Sun teaches a front end of the secondary structure is substantially aligned with a front end of the primary structure when the support and the primary structure are arranged in the first position, and/or wherein a rear end of secondary structure is substantially aligned with a rear end of the primary structure when the support and the primary structure are arranged in the first position (Fig. 7; col 2 lines 9-25).
Regarding claim 35, Sun illustrates the secondary structure has self-supporting rigidity (Figs. 4-5), as this is required for the assembly method to work.
Regarding claim 37, Sun teaches the secondary structure is adhered to the primary structure (col 3 lines 60-64).
Regarding claim 38, Sun teaches the secondary structure is coupled to the primary structure by a coupling flap 14 (col 3 lines 60-64).
Regarding claim 39, Sun teaches the secondary structure surrounds the primary structure in a close fit (col 3 lines 52-55), so the examiner understands that Sun teaches the internal dimensions of the secondary structure are substantially the same as the corresponding external dimensions of the primary structure.
Regarding claim 40, Sun teaches the secondary structure surrounds the primary structure in a close fit (col 3 lines 52-55), so the examiner understands that Sun teaches the secondary structure surrounds the primary structure in a close fit to provide a frictional engagement between the primary structure and the secondary structure.
Regarding claim 41, Sun is silent regarding coefficients of friction.  A coefficient of friction is calculated on specific circumstances, though it is correlated to the types of materials.  Sun teaches the primary structure (col 3 lines 45-47), secondary structure (col 2 lines 67-68) are made from different materials.  While not explicitly stated, the secondary structure material would not be the same material that forms the support, as it is disclosed as being not load bearing.  The examiner takes the position that different coefficients of friction is inherent in this structure as the materials are different.  Sun illustrates that the primary structure is slid against the secondary structure in a partially collapsed state (Fig. 4), and support is slid against the primary structure in a fully erected state (Fig. 7), so the examiner takes the position that the coefficient of friction between the primary and secondary structures is higher because if it was the same or less than between the primary structure and support then the primary structure would easily slide without having to be in the collapsed state.
Regarding claim 43, Sun teaches the case is formed using a primary and secondary support because thicker stiff cardboard does not lend itself to high quality printing (col 1 lines 52-55), so a more suitable for printing layer is provided.  The examiner takes the position that, due to the high quality printing vs not high quality printing, the secondary structure has a different surface finish to that of the primary structure.
Regarding claim 44, Sun does not teach a closure flap.  Skinner teaches an analogous drawer packaging (Fig. 2) and teaches a support 104 and sleeve 102 and teaches the sleeve optionally has a closure flap 305 to close the opening of the sleeve (0050).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Sun with the teachings of Skinner with the motivation of enabling a user to close the sleeve, as taught by Skinner.
Regarding claim 45, Sun teaches a rear end of the secondary structure comprises a secondary access opening 44 (Fig. 3) that permits access to a rear end of the support when the support and the primary structure are arranged in the first position (col 4 lines 7-11).
Regarding claim 47, Sun teaches the primary structure is of self-supporting rigidity (col 3 lines 45-47).
Regarding claim 48, Sun is modified with the latches of Skinner, and Skinner teaches the package is child resistant (0003).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 4,682,974) in view of Whitehurst (US 9,926,125 B2) as applied to claim 26 above, or alternatively over Sun (US 4,682,974) in view of Skinner (US 2016/001937 A1) as applied to claim 26 above, and further in view of Cohen (US 2006/0202007 A1).  Sun teaches the secondary structure 40 is formed using a blank of light cardboard material (col 3 lines 8-10) but does not teach the claimed thickness of 0.1 mm - 2 mm.  Cohen teaches an analogous box formed with multiple layers and teaches light cardboard with a thickness of 0.1-0.25 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a cardboard with the claimed thickness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 4,682,974) in view of Whitehurst (US 9,926,125 B2) as applied to claim 26 above, or alternatively over Sun (US 4,682,974) in view of Skinner (US 2016/001937 A1) as applied to claim 26 above, and further in view of Dolin (US 5,655,660).  Sun teaches the secondary structure comprises opposing upper 50 and lower 54 walls (Fig. 4), but Sun does not teach the upper and lower walls are of different lengths. Dolin teaches an analogous drawer and shell type container and teaches using a trapezoidal shape where the top and bottom sides are different lengths.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Sun to use a trapezoidal shape as taught by Dolin, as it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 section IV. B.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 4,682,974) in view of Whitehurst (US 9,926,125 B2) as applied to claim 26 above, or alternatively over Sun (US 4,682,974) in view of Skinner (US 2016/001937 A1) as applied to claim 26 above, and further in view of Phillips (US 8,517,250 B2).   Sun does not teach a further support or further primary structure.  Phillips teaches an analogous container and teaches forming a package by putting a stack of containers together inside a case (Fig. 11).  It would have been obvious to one of ordinary skill in the art to use multiple of the container of Sun modified by Whitehurst together with the motivation of transporting multiple of the items held at once.  One of the additional cartons teaches the further support and primary structure, which secondary structure is arrangeable to cover the further primary structure by being stacked on top of it.

Claims 26, 34-41, 43, 45, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 4,682,974) in view of Carey (US 4,284,204).
Regarding claims 26 and 50, Sun teaches a package comprising: a support 70 for supporting one or more items (Fig. 7); a primary structure 42 for selectively blocking access to the one or more items; and a secondary structure 40 arrangeable to cover at least a part of the primary structure (Fig. 4), the secondary structure being formed as a separate unitary member from the primary structure; wherein the support is movable in an opening direction from a first position, in which the primary structure blocks access to the one or more items, to a second position, in which the one or more items are accessibly clear of the primary structure.  Sun does not teach latch features. Sun does not teach cooperating latch features, though Sun does teach the primary and secondary structures together form a case (col 2 lines 9-21) where the support is a drawer (col 2 lines 25-27).   Carey teaches an analogous drawer packaging (Fig. 2) and teaches a support 12 and sleeve 14 wherein the support and the sleeve comprise co-operating latch features configured to engage when the support and the primary structure are arranged in the first position to prevent movement of the support in the opening direction, and configured to disengage on moving at least one latch feature in an unlatching direction to permit movement of the support in the opening direction (col 2 lines 50-28).  It would have been obvious to one of ordinary skill in the art to modify the structure of Sun with the teachings of Skinner with the motivation of providing a package that stays closed when loaded with heavier contents, as taught by Carey (col 2 lines 3-12).  As Carey teaches the feature for engaging the locking device on the support extends through the case, one of ordinary skill would modify both the primary and secondary structures to have the engaging feature, so the secondary structure comprises a disengagement region that is arrangeable to at least partially align with the latch features when the support and the primary structure are arranged in the first position, and that is configured to permit disengagement of the latch features of the support and the primary structure when the disengagement region is at least partially aligned with the latch features.
Regarding claim 34, The examiner uses the broadest reasonable interpretation of the word align to include the meaning ‘to be in or come into precise adjustment or correct relative position'  (Merriam-Webster).  Sun teaches a front end of the secondary structure is substantially aligned with a front end of the primary structure when the support and the primary structure are arranged in the first position, and/or wherein a rear end of secondary structure is substantially aligned with a rear end of the primary structure when the support and the primary structure are arranged in the first position (Fig. 7; col 2 lines 9-25).
Regarding claim 35, Sun illustrates the secondary structure has self-supporting rigidity (Figs. 4-5), as this is required for the assembly method to work.
Regarding claim 36, Sun teaches a second stop feature to limit movement of the support in a direction opposite the opening direction from the first position (the end wall of the support that interacts with the end wall of the sleeve; Fig. 3). Sun is modified with the latching features of Carey, and Carey teaches the support comprises a first stop feature configured to limit further movement of the support in the opening direction from the second position (Fig. 2).
Regarding claim 37, Sun teaches the secondary structure is adhered to the primary structure (col 3 lines 60-64).
Regarding claim 38, Sun teaches the secondary structure is coupled to the primary structure by a coupling flap 14 (col 3 lines 60-64).
Regarding claim 39, Sun teaches the secondary structure surrounds the primary structure in a close fit (col 3 lines 52-55), so the examiner understands that Sun teaches the internal dimensions of the secondary structure are substantially the same as the corresponding external dimensions of the primary structure.
Regarding claim 40, Sun teaches the secondary structure surrounds the primary structure in a close fit (col 3 lines 52-55), so the examiner understands that Sun teaches the secondary structure surrounds the primary structure in a close fit to provide a frictional engagement between the primary structure and the secondary structure.
Regarding claim 41, Sun is silent regarding coefficients of friction.  A coefficient of friction is calculated on specific circumstances, though it is correlated to the types of materials.  Sun teaches the primary structure (col 3 lines 45-47), secondary structure (col 2 lines 67-68) are made from different materials.  While not explicitly stated, the secondary structure material would not be the same material that forms the support, as it is disclosed as being not load bearing.  The examiner takes the position that different coefficients of friction is inherent in this structure as the materials are different.  Sun illustrates that the primary structure is slid against the secondary structure in a partially collapsed state (Fig. 4), and support is slid against the primary structure in a fully erected state (Fig. 7), so the examiner takes the position that the coefficient of friction between the primary and secondary structures is higher because if it was the same or less than between the primary structure and support then the primary structure would easily slide without having to be in the collapsed state.
Regarding claim 43, Sun teaches the case is formed using a primary and secondary support because thicker stiff cardboard does not lend itself to high quality printing (col 1 lines 52-55), so a more suitable for printing layer is provided.  The examiner takes the position that, due to the high quality printing vs not high quality printing, the secondary structure has a different surface finish to that of the primary structure.
Regarding claim 45, Sun teaches a rear end of the secondary structure comprises a secondary access opening 44 (Fig. 3) that permits access to a rear end of the support when the support and the primary structure are arranged in the first position (col 4 lines 7-11).
Regarding claim 47, Sun teaches the primary structure is of self-supporting rigidity (col 3 lines 45-47).
Regarding claim 48, Sun is modified with the latches of Skinner, and Skinner teaches the package is child resistant (0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other drawer and shell containers relevant to the disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734